Name: Commission Regulation (EEC) No 1945/78 of 11 August 1978 laying down, for the wine-growing year 1978/79, detailed rules for the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 78 Official Journal of the European Communities No L 221 /9 COMMISSION REGULATION (EEC) No 1945/78 of 11 August 1978 laying down, for the wine-growing year 1978/79, detailed rules for the distillation of the by-products of wine-making THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Articles 4 (3) (a), 24 (7) and 35 thereof, Whereas, for the purpose of determining the quantity of alcohol to be contained in products delivered in pursuance of the obligation to distil the by-products of wine-making, provision must be made, in accor ­ dance with Article 24 (3) of Regulation (EEC) No 816/70 , to fix the percentage which that quantity must represent in relation to the volume of alcohol naturally contained in the products used for the production of wine ; whereas it appears appropriate to fix this percentage for the wine-growing year 1978/79 at the maximum level laid down in the said Article ; whereas, in accordance with the first paragraph of Article 9 of Council Regulation (EEC) No 1930/76 of 20 July 1976 on the distillation of the by-products of wine-making (3), as last amended by Regulation (EEC) No 1862/78 (4), producers who deliver their grape marc for the manufacture of oenocyanine are subject to a reduced percentage ; whereas, taking into account the fact that the alcohol contained in the marcs repre ­ sents a substantial proportion of the quantity of alcohol to be delivered, the reduced percentage in respect of the wine-growing year 1978/79 should be fixed at 50 % of the normal rate ; whereas, pursuant to the second paragraph of the said Article, producers of white quality wines psr are subject to a reduced rate ; whereas experience in the wine-growing year 1977/78 suggests that this rate should be fixed at 50 % of the normal percentage for the wine-growing year 1978/79 ; Whereas, for the purpose of determining the quantity of alcohol to be contained in the products delivered, it is also necessary to fix, in accordance with Article 24 (3) of Regulation (EEC) No 816/70 , a standard natural alcoholic Strength for each wine-growing year and each wine-growing zone ; whereas, however, by virtue of Article 24 (5) of Regulation (EEC) No 816/70, producers in certain zones are not subject to the obli ­ gation in question ; whereas, in the absence of precise information on the alcoholic strength of wines for the coming wine-growing year, this determination may be made by reference to the average strengths recorded in the wine-growing zones concerned in previous wine-growing years, taking into account improve ­ ments in quality ; whereas, however, it appears neces ­ sary to make it possible to alter the alcoholic strength referred to above to take account of the quality of the vintage ; Whereas, in order to ensure that the distillation arrangements are fully effective, provision should be made for certain time limits on the operations to be carried out by producers and distillers ; whereas it is also advisable to specify what constitutes proof in respect of the delivery of marc, lees and wine to distillers, such proof to vary according to whether the distiller is established in the same Member State as the producer or in some other Member State ; Whereas certain conditions should be laid down for the approval of distillers regarding the quality of the final product ; Whereas steps should be taken to ensure that, in the event of the supervised withdrawal of the by-products of wine-making, in accordance with Article 7 of Regu ­ lation (EEC) No 1930/76, a balance is maintained vis- Ã -vis producers who meet the obligation referred to in Article 24 (2) of Regulation (EEC) No 816/70 ; Whereas the need to improve the quality of wine requires that all marc and lees be distilled ; whereas it is therefore advisable to prohibit the distillation of wine at the beginning of the wine-growing year ; Whereas the second paragraph of Article 8 of Regula ­ tion (EEC) No 1930/76 provides that the exemption in respect of individual small-scale producers from the obligation contained in Article 24 (2) of Regulation (EEC) No 816/70 may be raised to a maximum of 25 hectolitres ; whereas the said maximum is appropriate for this wine-growing year in view of the administra ­ tive situation in certain Member States ; Whereas, so that the Commission may keep a general watch on compliance with the obligation to distil the by-products of wine-making, it is necessary for the Member States concerned to notify it regularly of the (&gt;) OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 (3) OJ No L 211 , 5 . 8 . 1976, p. 1 . (4) OJ No L 215, 4. 8 . 1978 , p. 14. No L 221 / 10 12. 8 . 78Official Journal of the European Communities quantities delivered to intervention agencies and sold by those agencies and of the quantities of grape marc spirit or wine spirit produced in that connection ; Whereas the Commission needs also to be informed of the measures taken by the Member States to ensure that the obligations laid down in Article 24 ( 1 ) of Regulation (EEC) No 816/70 are complied with ; Whereas Article 4a of Regulation (EEC) No 816/70 provides that only producers fulfilling the obligations laid down in Article 24 of that Regulation during a reference period to be determined may benefit from the intervention measures ; whereas it is therefore necessary to fix this period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 4 1 . The delivery pursuant to Article 1 ( 1 ) of Regula ­ tion (EEC) No 1930/76 of marc, lees and wine to distillers shall be effected by producers by 15 July 1979 . The minimum alcoholic strength of the products delivered shall be fixed by the Member States . 2 . On delivery of the products referred to in para ­ graph 1 the distiller shall give the producer a certifi ­ cate stating the quantity and alcoholic strength of the products delivered . By way of derogation from the preceding subpara ­ graph, if a producer subject to the obligation referred to in Article 24 (2) of Regulation (EEC) No 816/70 has marc, lees, or wine distilled in another Member State , the distiller shall request the intervention agency of the Member State in which distillation takes place to certify in Section 23 of the document accom ­ panying the products for distillation that the distillery has taken the products into its charge. The distiller shall forward to the producer a copy of the certified accompanying document within 30 days following receipt of the products for distillation . A certificate as referred to in the first subparagraph or a duly certified accompanying document as referred to in the second subparagraph shall constitute the proof mentioned in Article 1 (2) (a) of Regulation (EEC) No 1930/76. 3 . The purchase price of the by-products delivered shall be paid by the distiller to the producer within 30 days after their delivery by the said producer. 4 . The delivery of alcohol to the intervention agen ­ cies in accordance with Article 1 (2) (d) of Regulation (EEC) No 1930/76 shall be effected by distillers by 31 August 1979 . Article 1 This Regulation lays down rules for the application of Article 24 of Regulation (EEC) No 816/70 in respect of the wine-growing year 1978/79 . Article 2 The percentage referred to in Article 24 (3) of Regula ­ tion (EEC) No 816/70 shall be 10 % . The reduced rate referred to in the first paragraph of Article 9 of Regulation (EEC) No 1930/76 shall be 5 % . The reduced rate referred to in the second paragraph of Article 9 of Regulation (EEC) No 1930/76 shall be 5 % . Article 3 For the purpose of determining the volume of alcohol contained in products delivered for distillation pursuant to Article 24 (2) of Regulation (EEC) No 816/70 in performance of the obligation to distil the by-products of wine-making, the alcoholic strength to be taken into consideration for the wine-growing year 1978/79 shall be :  9 0 for Zone B,  9.5 for Zone C I,  10 0 for Zone C II,  10-5 for Zone C III . However, the alcoholic strength given above may be altered if necessary to take account of the quality of the vintage. Article 5 Before the 15th of each month distillers shall commu ­ nicate the following information to the intervention agencies in respect of the previous month :  the quantity of alcohol of an alcoholic strength of more than 92 ° obtained from the compulsory distillation of the by-products of wine-making,  the quantity and alcoholic strength of potable spirits produced in accordance with Article 5 of Regulation (EEC) No 1930/76, subdivided into marc spirit and wine spirit. 12. 8 . 78 Official Journal of the European Communities No L 221 / 11 growing year 1978/79 , do not produce more than 25 hectolitres of wine shall not be subject to the obliga ­ tion laid down in Article 24 (2) of Regulation (EEC) No 816/70 . Article 6 1 . In order to be approved within the meaning of Article 6 of Regulation (EEC) No 1930/76, distillers must, except as regards the production of potable spirits under Article 5 of that Regulation , be capable of producing alcohol with an alcoholic strength of more than 92 ° . 2 . Approval shall in principle be withdrawn, except in case of force majeure or unavoidable accident, if the distiller fails to pay the producer the purchase price for the by-products delivered or to fulfil his obli ­ gations under Community law, and in particular his obligations as regards the forwarding of information . Article 7 1 . In accordance with Article 7 (2) of Regulation (EEC) No 1930/76, Member States shall fix :  the quantity of marc and lees to be withdrawn in relation to the quantity of wine produced,  the quantity of alcohol contained in marc and lees to be withdrawn in relation to the quantity of wine produced . 2. Intervention agencies shall make provision for a suitable system of control in the event of withdrawal, such system to include at least the weighing of the products withdrawn . Article 11 1 . Before the 20th of each month Member States shall inform the Commission in respect of the preceding month of :  the quantities of alcohol delivered to intervention agencies in performance of the obligation to distil the by-products of wine-making, indicating sepa ­ rately quantities delivered under Article 9 of Regu ­ lation (EEC) No 1930/76,  the quantities of grape marc spirit or wine spirit produced pursuant to Article 5 ( 1 ) of Regulation (EEC) No 1930/76, and the quantities of alcohol contained in these products . 2. They shall also communicate to the Commission in respect of alcohol :  before 1 October 1978 in respect of the wine ­ growing year 1977/78 , the selling prices obtaining throughout the year and the characteristics and quantities of the products sold at those prices,  before 1 July 1979 in respect of the wine-growing year 1978/79 the selling prices obtained since 1 September 1978 and the characteristics and quanti ­ ties of the products sold at those prices,  before 1 October 1979 in respect of the wine ­ growing year 1978/79 the selling prices obtaining throughout the year and the characteristics and quantities of the products sold at those prices. 3 . Member States shall inform the Commission before 1 October 1979 of any cases in which distillers have not fulfilled their obligations and of the measures taken in consequence . Article 8 The Member States shall inform the Commission without delay of the measures taken to ensure that the provisions of Article 24 ( 1 ) of Regulation (EEC) No 816/70 are complied with . Article 9 Any wine delivered in performance of the obligation under Article 24 (2) of Regulation (EEC) No 816/70, and wine intended for the production of potable spirits pursuant to Article 5 of Regulation (EEC) No 1930/76, may be distilled only between 1 February and 31 August 1979 . Article 12 The reference period referred to in Article 4a ( 1 ) of Regulation (EEC) No 816/70 shall extend from 1 September 1977 to 31 August 1978 . Article 10 In accordance with the second paragraph of Article 8 of Regulation (EEC) No 1930/76, it is hereby decided that individual producers who, during the wine ­ Article 13 This Regulation shall enter into force on 1 September 1978 . No L 221 / 12 Official Journal of the European Communities 12. 8 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1978 . For the Commission Finn GUNDELACH Vice-President